

115 HR 6675 IH: To deauthorize a portion of the Raritan River Navigation Channel, New Jersey.
U.S. House of Representatives
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6675IN THE HOUSE OF REPRESENTATIVESAugust 21, 2018Mr. Pallone introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize a portion of the Raritan River Navigation Channel, New Jersey.
	
		1.Deauthorization of a portion of Raritan River Federal Navigation Channel, New Jersey
 (a)In general A portion of the project for navigation, Raritan River, New Jersey, authorized by the Rivers and Harbors Act of 1937 (50 Stat. 845), shall not be authorized after the date of enactment of this Act.
 (b)Description of portionThe portion of the project for navigation referred to in subsection (a) (known as the Titanium Reach of the South Channel), runs from approximately River Mile 4.25 to a point approximately 0.75 miles into the South Channel and bounded by the latitude and longitude coordinates of West Longitude: 40° 30.3966307′N / 074° 18.7053651′W, North Latitude: 40° 30.4986411′N / 074° 18.4843172′W, East Longitude: 40° 29.8554981′N / 074° 18.9629526′W, South Latitude: 40° 29.8386255′N / 074° 18.9021232′W and the New Jersey State Plane (US Survey Feet, NAD–83, Zone 2900, New Jersey) coordinates of Upper Left x–544466.950 y–609511.860, Upper Right x–545489.990 y–610133.410, Lower Left x–543280.080 y–606223.930, and Lower Right x–543562.230 y–606122.080.
			